Title: From Thomas Jefferson to Samuel Clarkson, 2 February 1793
From: Jefferson, Thomas
To: Clarkson, Samuel



Sir
Philadelphia. Feb. 2. 1793

It has been by my direction that my servant has offered the horse for sale, which is the subject of your letter. He had told me yesterday that he had found a purchaser, but I did not enquire who it was. At present, presuming, if the purchase is either for yourself or a friend, you may be glad of information respecting the horse which may be relied on, I take the liberty of mentioning that I purchased him in Oct. 1790. for 5. years old the preceding spring, and I gave 116 ⅔ Doll. for him in Virginia. He is high blooded, a most excellent creature and I believe perfectly sound. [Goes well?] in a carriage, for which purpose I bought him, and I now sell him for no reason but that the horses I have since purchased for my set, render it necessary to get a larger in his stead. My price is as mentioned in your letter £45. Pensylva. currency, for which, payment to the bearer will be a discharge. I am with esteem Sir Your very humble servt

Th: Jefferson

